Dismissed and Memorandum Opinion filed January 31, 2006








Dismissed and Memorandum Opinion filed January 31,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01175-CV
____________
 
JULIE DEPAOLO,
Appellant
 
V.
 
TRAVELERS INSURANCE/ THE STANDARD
FIRE INSURANCE COMPANY, Appellee
 

 
On Appeal from the County Civil
Court at Law No. 3
Harris County ,
Texas
Trial Court Cause No.
812,562
 

 
M E M O R A N D U M  O
P I N I O N
This appeal is from a judgment signed August 31, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On January 2, 2006, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 31, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore.